DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Casey (U.S. 2009/0152933).
	Regarding claim 1, Casey teaches a contactless sensor mounting system for a vehicle, comprising: a contactless sensor 18 mounted within an interior component 12 of the vehicle, and having a first surface and a second surface opposing each other; a bracket 14 disposed around the contactless sensor, and fixed to the interior component; a first buffer member (upper surface of recess 28) interposed between the first surface of the contactless sensor and the interior component; a second buffer member (lower surface of recess 28) mounted on the second surface of the contactless sensor; and a leaf spring 44 pressing the second buffer member and the contactless sensor toward the interior component (see figure 7).
	Regarding claim 2, Casey further teaches wherein the bracket includes a main opening 28 in which the contactless sensor is received, and an exterior surface of the contactless sensor is spaced apart from an edge of the main opening (via groove 42, see figure 6).
Regarding claim 10, Casey further teaches wherein a holding member 38 for holding an electric wire 36 extending from the contactless sensor 18 is fixed to a top surface of the bracket.
	Allowable Subject Matter
Claims 3-9 and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMEL E WILLIAMS whose telephone number is (571)270-7027.  The examiner can normally be reached on Monday-Thursday, 10a-4p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on (571)272-2388.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAMEL E WILLIAMS/Examiner, Art Unit 2855